DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/15/2020 was considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the specification contains a typo that needs correction at paragraph 17; the first curved portion is concave from the inlet end toward the outlet end.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is: 
“a vane forming member” in claim 3, corresponding to an independent structure, in terms of structural strength, and made of a curable filler per [0027].
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear in that it recites “thick” in “a thick root portion” for the band and crown sides.  The term is a relative term that renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 is unclear in that it recites a typo wherein concave and convex have been confused with each other.  As best understood by the Office, “from the inlet end toward the outlet end” the first curved portion 151 is concave.  It is noted that the 
Claim 1 is unclear in that it recites “the thick root portion on the crown side”.  There is a lack of proper antecedent basis for the term.
Claims 2-9 are unclear in that they depend from claim 1.
Claim 2 is unclear in that it recites “the end on the crown side”.  The term lacks proper antecedent basis.  As best understood by the Office “the end” refers to the portion of the vane that joins with the crown.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hachiya US 3764231 in view of Nolt US 4420672.
Regarding claim 1, Hachiya discloses a Francis-type turbine runner comprising
a crown (14), a band (16), and 
a vane (12) provided between the crown and the band (Fig. 1), wherein the vane has an inlet end (radially outermost portion of the vane 12) and an outlet end (radially innermost portion of the vane 12), 
the outlet end has a first curved portion that is concavely curved in a direction from the inlet end toward the outlet end, and a second curved 
an extreme point forming a bottom end of the second curved portion is positioned closer to the band than an opposite end on the crown side.  
 
    PNG
    media_image1.png
    615
    991
    media_image1.png
    Greyscale

However it does not teach that the vane also has a thick root portion formed on the band side of a pressure surface to be joined to the band, with a thickness of the thick root portion being gradually increased toward the band, and a thick root portion formed on the band side of a negative pressure surface to be joined to the band, with a thickness of the thick root portion being gradually increased toward the band, 

    PNG
    media_image2.png
    532
    699
    media_image2.png
    Greyscale
Nolt teaches a “normal” joining (col. 1 ln. 12-14) of a runner comprising a vane (17A) affixed to a band (14A), after the removal of slag (18) from a welding process, comprises a thick root portion (19) formed on the band side of a pressure surface to be joined to the band, with a thickness of the thick root portion being gradually increased toward the band (Fig. 2), and a thick root portion (19) formed on the band side of a negative pressure surface to be joined to the band, with a thickness of the thick root portion being gradually increased toward the band (Fig. 2).
Nolt further teaches an improved process that requires less grinding to produce the desired contour of the ‘thick root portion’ (col. 3 ln. 30-38).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the joining of the vane to the band as taught by Hachiya by utilizing a thick root portion as taught by Nolt in order to produce the desired smooth tie end with less grinding effort.
Regarding claim 2, Hachiya further discloses that the first curved portion and the second curved portion are connected via an inflection point (Fig. 1), and the inflection point is positioned … closer to the band (16) than the end of the vane on the crown side, while the extreme point is positioned closer to the band than the inflection point (Fig. 1 below).  

    PNG
    media_image3.png
    615
    991
    media_image3.png
    Greyscale

Regarding claim 7, Nolt further teaches that a thickness of the vane at the extreme point of the second curved portion is larger than a thickness of the vane at15 the end of the thick root portion on the crown side (Fig. 2).  
Regarding claim 8, Nolt further teaches that the thick root portion (19) can be any desired contour (col. 1 ln. 12-23).  
It has been held, see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Applicant has not disclosed that having the claimed contour of the thick root portion solves any stated problem or is for any particular purpose above the fact that the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 9, Hachiya further teaches a Francis-type turbine (col. 1 ln. 7-14) comprising the Francis-type turbine runner according to Claim 1 (see claim 1).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is indicated as allowable because the combination further teaches a vane forming member (the weld buildup on both sides of the outlet end), which fills up an inside of the second curved portion and a space between a portion of the first curved portion facing the band side and the band (Fig. 1 above), however, it does not teach that the vane forming member forms an outlet-end complementary portion that smoothly continues to the first curved portion to reach the band.
Claims 4-6 are allowable for depending from claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Each of the following reference are cited for the concave and convex curve on the outlet end/trailing edge of the vane:
Sproule US3174720 Fig. 2
Lindquist US3436055 Fig. 1
Sproule US3635582 Fig. 1
Wuhrer US 5653577
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/           Examiner, Art Unit 3745                                                                                                                                                                                             

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745